DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites, “A prepreg comprising a resin part and a base material adjacent to the resin part”, however, given that the term “prepreg” has been accepted in the art to refer to a material comprising fibers or a fibrous/porous support impregnated with a resin, and that the instant specification does not redefine the term “prepreg” nor limit the claimed “base material” by definition to be fibers or a fibrous base material (i.e. as broadly claimed and broadly disclosed in the specification, the base material may be any material including non-fibrous and non-porous base materials such as a metal foil), the recitation of a “prepreg” without including fibers, a fibrous base material or other porous base material into which the resin may be impregnated, renders the claims indefinite given that one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP2003119375A, please refer to the attached machine translation for the below cited sections). Kobayashi discloses a polyamide resin composition and a molded product or shaped article produced from the polyamide resin composition, wherein the resin composition comprises a) 70-99wt% of a crystalline polyamide, b) a low crystalline or non-crystalline polyamide having an aromatic ring or alicyclic structural unit in the principal chain, and c) swellable layered silicate; and has a degree of crystallinity of 20% or more, preferably 20-60% with an example at 35%, and spherulites with an average diameter of 1 micron or less such that the uniformity, dimensional stability and appearance of the molded product are not impaired or deteriorated (Entire document, particularly Abstract, and Paragraphs 0005-0007, 0011-0012 and 0037).  Kobayashi discloses that the crystalline polyamide may be formed from the raw materials disclosed in Paragraph 0008 including alicyclic compounds that would also result in an alicyclic structural unit in the principal chain, as long as the crystalline polyamide has a crystal melting heat of 30 J/g and preferably a melting point of 200ºC or higher (Paragraphs 0008-0009), such that either or both of the polyamide (a) and polyamide (b) may read upon the broadly claimed “thermoplastic alicyclic structure-containing resin” as broadly recited in claim 1, with the alicyclic structure-containing crystalline polyamide more specifically reading upon the thermoplastic alicyclic structure-containing resin having a melting point of 200ºC or higher as recited in instant claim 2, and the layered silicate reading upon the broadly claimed “filler” of instant claim 3.  Thus, Kobayashi anticipates instant claims 1-3.  Further with respect to instant claim 3, Kobayashi also discloses that the resin composition may contain other components such as antioxidants and flame retardants (Paragraph 0039).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Obuchi (US2017/0355128, which is an English equivalent of WO2016/067920A1, both on IDS filed 12/9/2020).  Obuchi discloses a resin film formed of a crystallizable resin containing an alicyclic structure-containing polymer having crystallizability, wherein the film has a crystallinity degree of the alicyclic structure-containing polymer of 10% or more, preferably 10-70%, particularly preferably 20-50% (Abstract, Paragraph 0155), and the alicyclic structure-containing polymer is particularly preferably present in a content of 90% by weight or more in the crystallizable resin (Paragraph 0141), thereby reading upon the claimed crystallinity of 20% or more and 70% or less, particularly given the examples at 21% and 22% (Examples, Table 2).  Obuchi discloses that when the crystallinity degree of the alicyclic structure-containing polymer contained in the resin film is equal to or less than the upper limit value of preferably 70%, transparency of the film can be improved (Paragraph 0155), and that the resin film is preferably excellent in transparency with a total light transmittance of preferably 70% or more, particularly preferably 90% or more (Paragraph 0171); and given that Obuchi discloses that stretching of the pre-stretch film in a first process step can suppress the generation of large crystal grains caused by heat during a second process step to crystallize the polymer such that whitening of the resin film due to crystal grains can be suppressed and transparency of the film improved (Paragraphs 0197-0200), the Examiner takes the position that the film taught by Obuchi would inherently contain small crystal grains or spherulites having a size smaller than the wavelength of visible light (e.g. about 380-740nm) given that the presence of spherulites having a size equal to or larger than the wavelength of visible light, i.e. “large crystal grains”, would scatter visible light and render the film opaque and not transparent as required by Obuchi.  Hence, given that at least some of the spherulites of the crystalline film taught by Obuchi would inherently have a size of less than the wavelength of visible light given the required transparency and light transmittance disclosed by Obuchi and thus less than 3µm, the Examiner takes the position that the invention taught by Obuchi anticipates the claimed invention as broadly recited in instant claim 1.  Alternatively, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art to recognize that based upon the transparency and total light transmittance of the crystalline film disclosed by Obuchi, that the crystal grains or spherulites present in the film would be small crystal grains or spherulites with an average size of less than a wavelength of visible light thereby rendering the claimed size of less than 3 µm obvious to one having ordinary skill in the art.
 With respect to instant claim 2, Obuchi discloses that the alicyclic structure-containing polymer has a melting point of preferably 200C or higher (Paragraph 0046), thereby anticipating or alternatively, rendering obvious the invention as recited in instant claim 2.
With respect to instant claim 3, Obuchi discloses that in addition to the crystallizable alicyclic structure-containing polymer, the crystallizable resin used to produce the film may contain an optional component such as an antioxidant, flame retardant, or inorganic filler (Paragraph 0142), thereby anticipating or alternatively, rendering obvious the invention as recited in instant claim 3.
Claim Rejections - 35 USC § 103
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Obuchi, as applied above to claims 1-3, and further discussed below.  The teachings of Obuchi are discussed in detail above, wherein with respect to instant claims 4 and 7, the resin film discussed above would read upon the claimed “resin part” and “resin layer” of claims 4 and 7, respectively.  Further, it is noted that Obuchi discloses that the resin film exhibits advantageous features even when a hard layer such as an electroconductive layer or hard coat layer is provided on the resin film, and that such features are particularly advantageous when the resin film or a “laminate” containing the resin film is bent for use (Paragraph 0027), and thus Obuchi clearly discloses a “laminate” containing the resin film wherein the material laminated to the resin film to form the “laminate” or the electroconductive layer or hard coat layer may read upon the broadly claimed “base material” such that the laminate or multilayer structure disclosed by Obuchi would read upon the broadly claimed “prepreg” given the lack of clarity with regard to the claimed “prepreg” as discussed in detail above which as the broadly recited does not require the base material to be formed of any particular material, e.g. a fibrous material, nor does the claim require the base material to be impregnated with the resin.  However, even if the claimed “prepreg” is meant to encompass fibers or a fibrous material, given that Obuchi also discloses that the resin film may comprise glass fibers (Paragraph 0142), the claimed “prepreg” as broadly recited in instant claims 4-6 would have been obvious over the teachings of Obuchi given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to incorporate glass fibers, in any manner or form, into the resin film as taught by Obuchi given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Thus, the broadly claimed invention of instant claims 4-6 would have been obvious over the teachings of Obuchi.  With respect to instant claims 7-8, as noted above, Obuchi discloses that an electroconductive layer may be provided on the resin film and given that Obuchi also discloses that the resin film may be utilized as an insulation material for a film capacitor or as a film in a flexible circuit board (Paragraph 0091), both applications where a metal layer is provided directly on a resin film, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to laminate a metal layer as the electroconductive layer, circuit layer, or capacitor electrodes directly adjacent to at least one side of the resin film taught by Obuchi thereby rendering the invention as recited in instant claims 7-8 obvious over the teachings of Obuchi.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yosimura (US2005/0001349).  Yosimura discloses a lactic acid-based polymer composition, a transparent, crystalline molded article molded from such a lactic acid-based polymer composition, and a method for producing such a molded article, wherein the composition comprises a thermoplastic lactic acid-based polymer that may be a polymer comprising an alicyclic structure in the main chain thereof (Abstract, Paragraphs 0083-0097, and 0130-0135) thus reading upon and/or rendering obvious the broadly claimed “thermoplastic alicyclic structure-containing resin” given that one having ordinary skill in the art would have been motivated to select from any of the monomers or compounds disclosed by Yosimura for producing the lactic acid-based polymer.  Yosimura discloses that the molded article has a degree of crystallization of 30% or more and a transparency such that it has a haze value of 70% or less, preferably 50% or less, and more preferably 30% or less (Paragraphs 0037 and 0141), with examples having a degree of crystallization of 32.3-47.3% and haze of 15-28% (Examples), thereby reading upon the claimed crystallinity of 20-70%.  Yosimura also discloses in the background section that known molded articles made from lactic acid-based polymers are usually amorphous after molding and transparent because they do not contain crystals, e.g. spherulites, that have a size similar to or larger than the wavelength of light that would cause light scattering, wherein to improve heat resistance, the molded articles are subjected to heat treatments during the molding process or amorphous molded articles are annealed right after molding but that as the crystallization progresses, crystals or spherulites having a size similar to or larger than the wavelength of light that cause light scattering rapidly grow to give crystals having a size exceeding the wavelength of visible light with the result being that the resulting molded articles become opaque (Paragraph 0007).  Yosimura discloses that known techniques to inhibit the spherulite growth and to thereby give transparency or in order to enhance crystallization rate to thereby cause increase crystallinity with respect to lactic acid-based polymers include adding an additive or a nucleating agent to the polymer composition (Paragraph 0008), wherein the invention taught by Yosimura utilizes a specific amide compound that functions as crystallization nuclei, in combination with a specific ester plasticizer and a one-step or two-step crystallization method such that the lactic acid-based polymer is crystallized as “small crystals” thereby producing a transparent, highly crystalline molded article (Paragraphs 0126-0134) and thus Yosimura provides a clear teaching and/or suggestion that the transparent, highly crystalline molded article comprises small crystals or spherulites having a size of less than the wavelength of visible light, e.g. about 380-740nm, thereby reading upon and/or rendering obvious the claimed “comprises a spherulite having a size of less than 3 µm” as recited in instant claim 1.  Thus, Yosimura teaches and/or suggests a shaped article comprising a thermoplastic alicyclic structure-containing resin, wherein the shaped article comprises a spherulite having a size of less than 3 µm and has a crystallinity of 20% or more and 70% or less as recited in instant claim 1 thereby rendering the instantly claimed invention as recited in instant claim 1 obvious over Yosimura.  
With respect to instant claim 2, Yosimura does not limit the melting temperature of the lactic acid-based polymer and broadly recites that the use of lactic acid of high optical purity is preferable to obtain a “high melting point”, wherein given that polylactic acid polymers in general are known to have a melting point in the range of 130-180ºC (as evidenced by Lunt, Large-scale production, properties and commercial applications of polylactic acid polymers, paragraph bridging pages 147-148, and Section 5, first full paragraph; or Nakazawa, US2005/0001358A, Paragraph 0003) while polylactic acid-based polymers crystallized under controlled conditions, e.g. as in the invention taught by Yosimura, may have a melting point above 200ºC (as evidenced by Nakazawa, Paragraph 0151 and Examples 6-7 which utilize similar commercially available polylactic acid polymers as in Yosimura, “LACTY” of Mw=180,000 manufactured by Shimadzu Corporation), it would have been obvious to one having ordinary skill in the art to utilize routine experimentation to determine the optimum polylactic acid (co)polymer to provide the desired properties including melting point for a particular end use wherein a melting point as instantly claimed would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that crystallized polylactic acid-based (co)polymers are known to have melting points within the claimed range.  Thus, absent any clear showing of criticality and/or unexpected results, the invention as recited in instant claim 2 would have been obvious over the teachings of Yosimura.
With respect to instant claim 3, Yosimura discloses that the polymer composition may further comprise other additives such as inorganic additives like talc, antioxidants, flame retardants, and fillers (Paragraphs 0119-0124) and thus the invention as recited in instant claim 3 would have been obvious over the teachings of Yosimura.
With respect to instant claims 4-6 and 7-8, in addition to the above with respect to instant claims 1-3, Yosimura discloses various applications of the transparent, crystalline lactic acid-based polymer molded article including films, sheets, laminates, fibers, textiles, nonwoven fabrics, papers, felts, boards, and other molded articles, with specific examples including food packaging materials, heat insulating materials, housing materials for home electric appliances, automotive parts and like industrial materials, and given that instant claim 4 does not require the “base material” to be of any particular material or form such that the broadly disclosed laminates of Yosimura would read upon the broadly claimed invention of instant claim 4 wherein any layer or material laminated to the crystalline lactic acid-based polymer would read upon the broadly claimed “base material”, and/or the disclosed textiles, nonwoven fabrics and/or felts would suggest a fibrous “base material” such that the invention as broadly recited in instant claims 4-6 would have been obvious over the teachings of Yosimura given that a laminate or any combination of the recited materials and/or applications disclosed by Yosimura would have been obvious to one skilled in the art, and the limitations of instant claims 5-6 are the same as instant claims 2-3 which are discussed in detail above.  Further, with respect to instant claims 7-8, given that food packaging materials are conventionally provided with a metallized layer or metal foil layer to improve barrier properties thereof and/or that a laminate comprising a layer of the transparent, crystalline lactic acid-based polymer laminated with any known material typically laminated to a resin layer for similar applications as disclosed by Yosimura such as a metal layer to provide mechanical strength for housings for home electric appliances would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention and would render the claimed invention as recited in instant claims 7-8 obvious over the teachings of Yosimura wherein the limitations with respect to claim 8 are the same as those discussed above with respect to claim 3. 
Lastly, with respect to instant claims 9-10, as noted above, Yosimura discloses that crystallization of the lactic acid-based polymer composition may be conducted by a one-step or a two-step process, wherein Yosimura discloses that in the one-step process such as in conjunction with injection molding the molten polymer composition, thus at a temperature at or above the melting point, is introduced into a mold and allowed to crystallize therein by reducing the temperature to a temperature within the range from the crystallization onset temperature of the lactic acid-based polymer composition (Tc) to the glass transition temperature (Tg) thereof such that the crystallization rate is not too low, with the duration time of the crystallization varying depending upon the type of the composition and is not limited as long as it is longer than the time required for sufficiently crystallizing the molded articles and produce the transparent, crystalline molded article (Abstract; Paragraphs 0129-0130 and 0133-0137).  Similarly, Yosimura discloses that a one-step process in conjunction with extrusion molding includes extruding the molten polymer composition from a T-die extruder at a temperature above the melting point of the polymer composition, thereby forming an extruded shaped article, and crystallizing the extruded polymer using a chill roll under the same temperature conditions as noted above, e.g. to rapidly cool the extruded/shaped article to a temperature of Tc to Tg for a sufficient time to form the crystallized molded article (Paragraphs 0129-0130, 0133-0135 and 0138).  In the two-step process, Yosimura discloses that the molten polymer composition is first molded into a desired shape or article in a first step such as by extrusion molding, injection molding, vacuum molding, pressure forming, etc., e.g. at a temperature equal to higher than its melting point, thereby molding the polymer composition into an amorphous or partially crystalline molded article, and then heat treating the pre-shaped amorphous or partially crystalline molded article at a temperature in the range from the melting point (Tm) of the lactic acid-based polymer composition to the Tg thereof, thereby encompassing Tc, wherein the duration time of the heat treatment varies depending on the type of composition and is again not limited as long as it is longer than the time required for sufficiently crystallizing the molded articles to produce a transparent, crystalline molded article (Paragraphs 0131-0139).  Hence, Yosimura clearly teaches and/or suggests a method as recited in instant claim 9 including heat-pressing at a temperature equal to or higher than a melting point of the thermoplastic resin given that the resin composition is initially molten and may be formed by various methods that generally include heat and pressure, followed by quenching or cooling of the molded article to a temperature of Tc (or below) to crystallize the molded article, and given that Yosimura discloses examples wherein the crystallization conditions include a duration of time of 2 minutes and examples with a duration of 40 seconds, Yosimura reads upon and/or render obvious the claimed “rapidly cooled” limitation of instant claim 9 as well as the 1 minute or less limitation of instant claim 10.  Thus, the invention as recited in instant claims 9-10 would have been obvious over the teachings of Yosimura wherein one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum crystallization conditions including temperature and duration to provide the desired crystallization rate in order to produce a transparent, crystalline molded article as taught by Yosimura.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takahashi (US2010/0076396) discloses a hydrogenated norbornene-based ring-open polymer and molded article or resin film made from the polymer wherein the polymer molded into a film or the like has a melting point, and therefore possesses a crystalline structure, and the polymer forms crystalline areas in the molded film or sheet that improve mechanical properties thereof yet allows the film or sheet to exhibit excellent transparency due to the small size of the crystals, and further the molded article may be annealed in order to increase crystallinity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 10, 2022